Citation Nr: 0027482	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  99-20 367A	)	DATE
	)
	)


THE ISSUE

Whether a December 3, 1986 Board of Veterans' Appeals (Board) 
decision that denied service connection for Meniere's disease 
and bilateral hearing loss contained clear and unmistakable 
error (CUE).

(The veteran's claim for an earlier effective date for the 
grant of service connection for Meniere's disease with 
endolymphatic hydrops, bilateral defective hearing and 
tinnitus is the subject of a separate Board decision.)


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel




INTRODUCTION

The veteran, also the moving party, served on active duty 
from January 1941 to January 1947.

This matter comes before the Board as the result of a motion 
by the veteran alleging clear and unmistakable error in a 
decision by the Board issued on December 3, 1986.  The 
veteran has asserted that an earlier effective date for a 
grant of service connection for Meniere's disease, with 
endolymphatic hydrops, bilateral defective hearing and 
tinnitus is warranted.  

The Board notes that at a hearing before the undersigned held 
in October 1999, the veteran's representative alleged that 
there was CUE in a January 1981 rating decision which denied 
the veteran's claim of entitlement to service connection for 
hearing loss.  The RO decision in question was subsumed by 
the March 1982 decision of the Board, and thus, there can be 
no question of CUE in that RO decision.  See Dittrich v. 
West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 
3d 1377 (Fed. Cir. 1998).


FINDINGS OF FACT

1.  In a December 3, 1986 decision, the Board denied service 
connection for Meniere's disease and defective hearing. 

2.  The December 3, 1986 Board decision was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.



CONCLUSION OF LAW

The Board's December 1986 decision does not contain CUE.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged CUE of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement under 38 C.F.R. § 20.1404(b).  Motions that fail 
to comply with the requirements shall be denied.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General. CUE is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.

(b) Record to be reviewed. (1) General. Review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  (2) Special rule 
for Board decisions issued on or after July 21, 1992.  For a 
Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by VA not later than 90 days before such 
record was transferred to the Board for review in reaching 
that decision, provided that the documents could reasonably 
be expected to be part of the record.

(c) Errors that constitute CUE. To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.

(d) Examples of situations that are not CUE.  (1) Changed 
diagnosis.  A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision.  (2) Duty 
to assist.  The Secretary's failure to fulfill the duty to 
assist.  (3)  Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.

38 U.S.C.A. §§ 501(a), 7111.

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (Court).  It is clear that Congress intended 
that the VA adopt the Court's interpretation of the term 
"CUE."  See 63 Fed. Reg. 27534, 27536 (1998).  Therefore, the 
Board is permitted to seek guidance as to the existence of 
CUE in prior Board decisions based on years of prior Court 
decisions regarding CUE, such as Fugo v. Brown, 6 Vet. App. 
40 (1993).


As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)).

38 C.F.R. § 20.1403(d)(3) specifically notes that a 
disagreement as to how the facts were weighed or evaluated 
does not constitute CUE.  The Court has consistently stressed 
the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE is error that is "undebatable, so that it can be 
said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [CUE] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. at 43.  A disagreement 
with how the Board evaluated the facts is inadequate to raise 
the claim of clear and unmistakable error.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).

In a June 1996 rating decision, the RO granted service 
connection for Meniere's disease, with endolymphatic hydrops, 
bilateral defective hearing and tinnitus, on the basis of new 
and material evidence obtained since a December 3, 1986 Board 
decision.  The RO received his claim to reopen on September 
21, 1995.  The veteran has argued that he is entitled to an 
effective date prior to September 21, 1995 for a grant of 
service connection for Meniere's disease, with endolymphatic 
hydrops, bilateral defective hearing and tinnitus.  He is 
challenging the December 3, 1986 Board decision that denied 
service connection for both Meniere's disease and defective 
hearing, on the basis that the December 3, 1986 Board 
decision contained CUE. 

The December 3, 1986 Board decision that denied service 
connection for both disorders noted that service medical 
records did not show the presence of either Meniere's disease 
or defective hearing.  The Board decision did note that in 
May 1943, the veteran had complained of fever and a sore 
throat, and that he had right ear pain.  The presence of a 
purulent discharge from that ear was also noted, as was an 
ultimate diagnosis of otitis media.  The Board accorded great 
weight to the fact that the veteran's November 1946 
separation examination noted normal hearing and an absence of 
ear disorders.  That decision also acknowledged that the 
veteran's naval service included combat duty against the 
enemy in World War II.

The December 3, 1986 Board decision also listed the medical 
evidence in the claims file, which in the aggregate, showed 
that the veteran's disorders began after service.  In 
particular, a February 1967 VA examination noted normal 
hearing notwithstanding the veteran's subjective complaints 
of hearing problems.  His in-service otitis media was noted 
historically.  No reference to vertigo or Meniere's disease 
was contained in the resulting report.

The Board also noted correspondence dated in November 1980 
from Harold F. Schuknecht, M.D., to a VA physician that 
stated that he first saw the veteran in October 1980, and 
that the veteran had related that he first developed vertigo 
in 1976.  The veteran also stated that he was a roofing 
contractor, and that the vertigo had caused a major 
impediment to employment.  Dr. Schuknecht discussed several 
clinical findings, and informed the VA physician that the 
veteran underwent a labyrinthotomy in the left ear in October 
1980.

Correspondence dated October 1980 from Stephen W. Parker, 
M.D., to Dr. Schuknecht related the veteran's physical 
condition and his combat service.  Dr. Parker stated that the 
veteran's symptoms reflected Meniere's disease, which could 
be delayed onset as a result of otic trauma.  September 1981 
correspondence from Thomas M. Gellert, M.D. to the veteran 
stated that the veteran first sought treatment for hearing 
complaints of unknown etiology in 1947 from Dr. Gellert's 
former colleague.  Dr. Gellert also stated that the veteran 
continued to have hearing complaints in 1960, but that these 
were not serious enough to warrant treatment.  Dr. Gellert 
stated that there was evidence that hearing problems dated 
back to the time of the veteran's service.

Ultimately, the Board found the lapse in time between the 
veteran's service and his diagnosed Meniere's disease and 
hearing loss to be dispositive and fatal to his claim.  While 
conceding a current diagnosis and complaints of hearing 
problems, the Board found it particularly persuasive that the 
veteran did not have hearing loss (as shown by audiometric 
testing) in 1967, and that the veteran first reported 
problems with vertigo in 1976.

The pertinent criteria in effect at the time of the Board's 
December 1986 decision noted that service connection may be 
granted for disability resulting for disability from disease 
or injury incurred in or aggravated by service.  38 U.S.C. 
§§ 310, 331 (currently 38 U.S.C. §§ 1110, 1131).

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and organic disease of the nervous system becomes 
manifest to a degree of 10 percent or more within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C. 301, 310, 312, 313 (currently 38 U.S.C. §§ 1101, 
1110, 1112, 1113); 38 C.F.R. §§ 3.307, 3.309.  Satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation in service.  38 U.S.C. § 354(b) (currently 38 
U.S.C. § 1154(b)); 38 C.F.R. § 3.304(d).

The Board, in December 3, 1986, also considered the 
provisions of 38 U.S.C. § 4004 (currently 38 U.S.C. § 7104) 
which essentially stated that except as provided in section 
3008 of this title, when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  The provisions of 38 C.F.R. § 19.194 stated, in 
pertinent part, that when a claimant requests that a claim be 
reopened after an appellate decision and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made and, if it is, whether it 
provides a new factual basis for allowing the claim. An 
adverse determination as to either question is appealable.  
The Board also noted that the decision of the Board is final 
except that the Board may correct an obvious error in the 
record.  38 U.S.C. § 4003 (currently 38 U.S.C.A. § 7103); 
38 C.F.R. § 19.985(a).

Currently, the veteran argues that additional evidence 
submitted at the time of the earlier claim, rendered final by 
the Board's December 3, 1986 decision, was (a) either part of 
the claims file and not considered or; (b) was submitted and 
lost by the RO.  He argues that this additional evidence, if 
part of the claims file earlier, would show that the December 
3, 1986 Board decision contained CUE.  This evidence includes 
VA treatment records dated in June 1981 and a June 1981 
statement from Dr. Schuknecht.  It does not appear that such 
evidence was before the Board at the time of the December 
1986 Board decision.  However, the Board notes that even if 
such evidence was before the Board at the time of the 
December 3, 1986 decision, the veteran's allegation in that 
regard do not rise to the level of CUE.  In this respect, the 
additional evidence essentially shows the presence of the 
disability in June 1981, which was never an issue in dispute.  
Indeed, Dr. Schuknecht said in his June 1981 statement that 
the etiology of Meniere's disease was not known, although 
there were reports that such had followed a head or blast 
injury.  However, he also said that most instances of the 
disorder began absent an injury.  He indicated that it was 
impossible to state with certainty whether or not the 
military incidents related by the veteran were instrumental 
in provoking the Meniere's disease and that it was not 
possible to state that they were not causative of the 
disease. 

The RO decision to allow the moving party's claim was clearly 
based on evidence that did not exist in December 1986 and was 
not based on the additional medical records which the veteran 
asserts should have been considered by the Board in its 
December 1986.  The evidence dated in 1981 which the veteran 
asserts should have been considered by the Board is 
essentially cumulative of evidence that was considered by the 
Board at the time.  This evidence does not alter, add to or 
change the facts which were before the Board at the time and 
thus, it cannot be said that the correct facts were not 
before the Board at the time of its 1986 decision.  Further, 
it is clear that the RO's decision to grant service 
connection for the disabilities under consideration was based 
on current caselaw of the Court as well as on a September 
1995 medical opinion from a physician at Duke University 
Medical Center.  Such evidence cannot be used to find CUE in 
a Board decision decided ten years earlier.  CUE must be 
instead based on the evidence that existed at that time.  It 
cannot be based on evidence not of record at the time nor can 
it be based on a mere misinterpretation of facts.  The Board 
wishes to emphasize again that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer, supra.  CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo, 6 Vet. App. at 43.  
A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen, 8 Vet. App. 
at 95.

In this case, the moving party and his representative have 
failed to raise a legally sufficient claim of CUE.  An 
argument that the Board should have weighed or evaluated the 
evidence differently cannot form the basis for a finding of 
CUE.  38 C.F.R. § 20.1403(d)(3).  Likewise, a disagreement 
with a diagnosis or conclusions entered by a medical 
professional does not constitute adjudicative error and 
cannot form the basis for a challenge to a Board decision 
based on CUE.  38 C.F.R. § 20.1403(d)(1).  Vague and non-
specific statements that the regulatory and statutory 
provisions were incorrectly applied are insufficient to raise 
a valid claim of CUE.  38 C.F.R. § 20.1404(b).  

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or law, which would 
warrant a finding of CUE.  The contentions amount to a 
disagreement with the outcome of the prior Board decision.  
The moving party has not set forth any basis for a finding of 
error or any persuasive argument as to why the result of this 
decision would have been different but for an alleged error.  
Accordingly, in the absence of any additional allegations, 
the motion is denied.


ORDER

The motion for revision of the December 3, 1986 Board 
decision on the grounds of clear and unmistakable error is 
denied.



		
	S. L. KENNEDY
Veterans Law Judge
	Board of Veterans' Appeals



 

  


